Citation Nr: 0614387	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-31 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1949 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO) that denied service connection for PTSD.  
In May 2005, the veteran testified before the Board at a 
hearing that was held via videoconference from the RO.


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Such a determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2005).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

The veteran claims that while serving in the Korean War, he 
was exposed to combat and non-combat stressors that support a 
PTSD diagnosis.  

As an initial matter, the Board notes that in this case, 
aside from the discharge record, the veteran's service 
personnel records and service medical records are not 
available and are presumed to have been destroyed in a fire 
in 1973.  When a veteran's records have been destroyed, VA 
has an obligation to search for alternative records that 
might support the veteran's case.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992).  In this regard, VA requested records 
from alternative sources but received a response that no 
other records existed, and any further attempts at location 
would be futile.  

The veteran submitted statements and testified regarding 
numerous stressors involved in active battle in Korea, which 
included the wounding of his brother, who served in the same 
unit as the veteran, and in witnessing the killing of both 
American and enemy troops.  The veteran also cited a stressor 
of a narrowly missed injury to himself, which involved an 
enemy bullet hitting his helmet.

The veteran's report of discharge shows that he received the 
Combat Infantryman Badge, an award that does denote combat.  
Given this proof of combat, the veteran's stressors may be 
considered confirmed.  See 38 C.F.R. § 3.304(f) (2005).  

Nonetheless, the medical evidence does not support a 
diagnosis of PTSD and service connection is therefore not 
warranted.  In this regard, the Board notes that there are no 
post service medical records showing complaints of, treatment 
for, or diagnoses of PTSD.

The veteran underwent VA examination for PTSD in March 2003.  
The veteran's wife accompanied him in order to offer 
collateral information.  In the report of examination, the 
examiner noted initially that the veteran had suffered a 
cerebral vascular accident in August 2001 and that during the 
examination, his cognitive functioning appeared mildly 
impaired.  Specifically, the veteran's thought processes were 
noted to be slow, and he had difficulty with his memory.  
Spontaneous speech was fluent, with intact syntax and 
grammar, though he seemed to suffer from occasional word-
finding difficulties.  The veteran acknowledged that he had 
had a little trouble with memory and attention since the 
cerebral vascular accident, but stated that he was still able 
to independently carry out activities of daily living.  The 
examiner noted that the veteran's discussion of his stressors 
closely mirrored the statement regarding stressors he 
submitted in March 2002.

The veteran reported that following his separation from 
service he had gotten along well with his wife, to whom he 
had been married for 48 years, and with his peers and other 
family members.  He reported that he had been able to control 
his temper throughout his adult life, and that he had not 
been involved in fights with others.  Regarding his history 
of social interaction, the veteran reported that he had 
several friends in the community and at work, and that he got 
along well with his children.  He stated that he did not have 
trouble being close to people.  He stated that he played 
Bingo one night per week in the community, along with his 
wife.  Regarding his work history, the veteran reported that 
while he was now retired for medical reasons, he had worked 
for the same company for 30 years.  He stated that he had 
gotten along well with others on the job, and did not have 
difficulty getting along with his supervisors.  The veteran 
reported that he had not had legal trouble over the years.  
In discussing his psychiatric history, the veteran reported 
that he had never received psychiatric treatment, and he 
denied ever experiencing suicidal or homicidal ideation.

In discussing his current symptoms, the veteran reported that 
he experienced a combat-related nightmare approximately one 
time per month.  He stated that for many years it took him 
approximately 20 minutes to fall asleep.  He denied suffering 
intrusive daytime recollections regarding Korean Era combat.  
He stated that occasionally at night he will be startled 
awake by a noise, and afterwards find himself thinking about 
the wounding of his brother.  In general, however, he stated 
that he was able to keep such thoughts out of his head, and 
did not experience them as intrusive.  The veteran reported 
that he did not suffer emotional or physiologic reactivity 
when ruminating upon such thoughts, nor when exposed to a 
trigger which might remind him of such thoughts.  The only 
reported trigger which might cause him to think about Korea 
was a loud noise at night.  However, he reported that he was 
not bothered by attending Fourth of July celebrations.  The 
veteran stated that when he first returned from Korea he 
suffered from an exaggerated startle response, but did not 
suffer one at present.  He reported that he has always been 
somewhat hesitant to spend time in crowds.  The veteran was 
unable to name anything that he avoided because it reminded 
him of the Korean Era combat.  The veteran's wife suggested 
that the veteran had gotten along well with his family for 
many years, and that he had several friends.  Based upon this 
interview, and a review of the veteran's claims folder, the 
examiner diagnosed the veteran with a cognitive disorder, not 
otherwise specified, related to the August 2001 cerebral 
vascular accident.  It was noted that PTSD was not diagnosed, 
as the veteran did not meet the DSM-IV criteria.

In subsequent statements and in May 2005 testimony, the 
veteran asserted that immediately following service, he had 
13 jobs in one year.  Additionally, despite being employed by 
the same company for 30 years, he had always had difficulty 
with his supervisors, and had ultimately been employed as a 
janitor due to his ability to function independently of 
others in that job.  In addition, the veteran asserted that 
while he had stated that he was able to attend Fourth of July 
celebrations without difficulty, he did not enjoy attending 
those events, as he did not enjoy being around crowds.  
Finally, the veteran reported that while his favorite show 
was MASH, which he watched frequently, that show brought back 
unpleasant memories.  The veteran's wife asserted that over 
the years, the veteran had always been quick to anger, and 
was often overly aggressive.

The Board has considered the veteran's and his wife's 
assertions, but, as laypersons without the appropriate 
medical training and expertise, he and his wife are not 
competent to render a probative opinion on a medical matter, 
such as whether he in fact suffers from service-related PTSD.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layperson is generally not capable of opining on 
matters requiring medical knowledge).

While the veteran's service-related stressors are considered 
confirmed for the purposes of this decision, and the Board 
acknowledges the veteran's honorable military service, the 
Board finds that the weight of the medical evidence fails to 
support a diagnosis of PTSD.  Because there is no competent 
diagnosis of PTSD in the claims file, the claim must be 
denied.  

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002, and March 
2003; and a rating decision in April 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir. Apr. 5, 1996) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson,  19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2004 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for PTSD is denied.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


